NUMBER 13-20-00456-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


WILLIE EARNEST SEALS IV,                                                   Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 440th District Court
                         of Coryell County, Texas.


                          MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria

      Appellant Willie Earnest Seals IV appeals his conviction for possession of a

controlled substance in penalty group 1 in an amount less than one gram, a state jail

felony enhanced for punishment by two prior state-jail felony convictions. See TEX.

HEALTH & SAFETY CODE ANN. § 481.115(b); TEX. PENAL CODE ANN. § 12.425. A jury found

appellant guilty, and the trial court sentenced him to a ten-year term of imprisonment in
the Institutional Division of the Texas Department of Criminal Justice in accordance with

the jury’s assessed punishment. See TEX. PENAL CODE ANN. § 12.34. Appellant’s court-

appointed appellate counsel has filed an Anders brief. See Anders v. California, 386 U.S.

738, 744 (1967). We affirm.

                                       I.      ANDERS BRIEF 1

        Appellant’s appellate counsel has filed a motion to withdraw and a brief in support

in which he states that he has searched the record in detail and has found no non-frivolous

issues. See id. Counsel’s brief meets the requirements of Anders as it presents a

thorough, professional evaluation of the record showing why there are no arguable

grounds for advancing an appeal. See ln re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.

Crim. App. 2008) (orig. proceeding) (“ln Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg

2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991); see

also Jefferson v. State, No. 10-19-00206-CR, 2019 WL 6467322, at *1 (Tex. App.—Waco

Nov. 27, 2019, no pet.) (mem. op., not designated for publication).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no


         1 This appeal was transferred to this Court from the Tenth Court of Appeals in Waco by order of

the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 22.220(a) (delineating the jurisdiction of appellate
courts); 73.001 (granting the supreme court the authority to transfer cases from one court of appeals to
another at any time that there is “good cause” for the transfer).
                                                   2
reversible error in the trial court’s judgment. Appellant’s counsel also informed this Court

that he has: (1) notified appellant that he has filed an Anders brief and a motion to

withdraw, and attached those documents to his notice to appellant; (2) informed appellant

of his right to file a pro se response and to review the record preparatory to filing that

response; (3) informed appellant of his right to seek discretionary review if we conclude

that the appeal is frivolous 2; and (4) provided appellant with a copy of the record. 3 See

Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3;

see also ln re Schulman, 252 S.W.3d at 409 n.23. An adequate time has passed, and

appellant has not filed a pro se response.

                                     II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); Stafford, 813 S.W.2d at 511. We have reviewed the record and

counsel’s brief, and we have found no reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.



        2 Appellant’s counsel specifically informed appellant that “[u]pon the decision of [this Court he] may
have a right to file a [p]etition for [d]iscretionary [r]eview in the Court of Criminal Appeals.”

         3 Counsel has informed this Court that he has provided appellant with a copy of the record. See

Kelly v. State, 436 S.W.3d 313, 320 n.22 (Tex. Crim. App. 2014); see also Jefferson v. State, No. 10-19-
00206-CR, 2019 WL 6467322, at *1 n.1 (Tex. App.—Waco Nov. 27, 2019, no pet.) (mem. op., not
designated for publication).

                                                      3
                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744; see also ln re Schulman, 252 S.W.3d at 408 n.17

(citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) (“If an

attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is

frivolous.”). We grant counsel’s motion to withdraw. Within five days of the date of this

opinion, counsel is ordered to send a copy of the opinion and judgment to appellant and

to advise him of his right to file a petition for discretionary review. 4 See TEX. R. APP. P.

48.4; see also ln re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d

670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.

                                                                             NORA L. LONGORIA
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
16th day of December, 2021.



        4   No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see id. R. 68.3, and should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.4.
                                                       4